significant index number on cy wy department of the treasury washington d c zoaza government nen eh divesion war dollar_figure set ep eke az taxpayer dear as of that date this latter constitutes notice that approval has been granted for your request for 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named pian which are described in sec_431 bx2xb and bx4 of the internal_revenue_code code and sec_304 bx2 and bx4 of the employee_retirement_income_security_act_of_1974 cerisa’ this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date wilh a total outstanding balance of dollar_figure ‘the extension of the amortization periods of the unfunded llabilities of the plan was granted in accordance with sec_431 of the code sec_431 d a of the cade requires the secretary to extend the period of time required to amortize any unfunded_liability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan has submitted the raquirad information to meet the criteria in sec_431 including a certification from the plan's actuary that absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan lo improve the plan's funding status i ifi the plan is projected to have sufficient assats to uimely pay expected benefits and anticipatad expenditures over the amortization period as extanded and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager to the manager and to your authorized representative pursuant to a power of attomey on file in thie office this ruling is directed only to the taxpayer that requested it sec_6110 k of the internal_revenue_code provides that it may not be used or cited by others as precadent if you require further assistance in this matter please contact sincerely yours ne al david m ziegler manager ep actuarial group
